DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6, 7 and 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
While there is support that friction material at the friction generating surface has porosity (see paragraph 0051 of published application), there is no support for a porous friction material that includes entire friction material. This rejection affects all the dependent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 6, 7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US 2013/0037373 A1 cited in IDS) in view of Narisawa et al. (US 2002/0137844 A1).

Regarding claim 1, 3, 4, 6 and 7,  Dong et al. disclose a friction material comprising a base fibrous material 26 having a bonding surface 32 that is attached to a substrate 24 (see Figure 3 and paragraphs 0020-0021). The base fibrous material comprises structural fibers and fillers (see paragraphs 0022-0024). A friction stability region 22’ (i.e. a friction generating layer) penetrates into and integral with base fibrous material 26 and has a friction interface surface 12’ opposite to the bonding surface 32 (i.e. friction generating surface). The friction stability region 22’ comprises fibrillated nanofibers 14’ and friction adjusting particles 16’ (see paragraph 0021). The cured resin 18’ can be evenly distributed throughout the base fibrous material 26 and friction stability region 22’ (see paragraph 0021). The cured resin is present in amount of 15 to 50 wt% in the friction material (see paragraph 0021). The fibrillated nanofibers are present in an amount of from about 1 lbs to about 15 lbs per 3000 ft2 -of friction stability region (see paragraph 0018). Dong et al. disclose the friction adjusting particles are present in an amount of from about 2 lbs to about 20 lbs per 3000 ft2 -
Dong et al. disclose the friction material is more porous at the friction interfacing surface (see paragraph 0025). Accordingly, the friction material of Dong et al. is a porous friction material. Further, given that the friction material comprise the fibrillated nanofibers, the friction material is necessarily porous. 
Dong et al. do not disclose the friction stability region (friction generating layer) comprising elastomeric particles in presently claimed amounts. 
Narisawa et al. disclose a phenolic resin composition comprising phenolic resin and a silicone-based rubber component (see Abstract). The silicone-based rubber component have particle size of 0.1 to 10 microns (see paragraph 0042), i.e. silicone-based rubber particles. The rubber component improves flexibility of friction material, appearance of molded product and mechanical strength (see paragraph 0046). While Narisawa et al. do not disclose silicone-based rubber particles having presently claimed properties, given that the silicone-based rubber particles are identical to that utilized in the present invention, it is obvious or inherent that the silicone-based rubber particles have presently claimed properties. The phenolic resin composition is stable against an environmental moisture change and is excellent in fast curing, flexibility and heat resistance (see paragraph 0001). Furthermore, since the composition is excellent in flexibility, when used as a friction material, the composition is excellent in vibration absorption and brake squeal characteristics (see paragraph 0020). The phenolic resin composition can be used as binder for the friction material (see paragraph 0051).
In light of motivation for using a phenolic resin composition comprising phenolic resin and a silicone-based rubber component  having particle size of 0.1 to 10 microns disclosed by Narisawa et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use a phenolic resin composition comprising phenolic resin (curable resin) and a silicone-based rubber component (elastomeric particles) of Narisawa et al. in the friction stability region that is surface layer (friction generating layer) in Dong et al. in order to improves flexibility of friction material, appearance of molded product, mechanical strength, stability against an 
Further, Narisawa et al. disclose by controlling amount of silicone-based rubber particles, the flexibility of friction material, appearance of molded product and mechanical strength can be improved (see paragraph 0046). Therefore, it would have been obvious to one of ordinary skill in the art to use silicone-based rubber particles in amount including presently claimed depending on flexibility of friction material, appearance of molded product and mechanical strength in Dong et al. in view is Narisawa et al., and thereby arrive at the claimed invention.

Regarding claim 9, Dong et al. disclose the friction adjusting particles can be silica particles (see paragraph 0016). 

Regarding claim 10, Dong et al. in view is Narisawa et al. disclose the friction material as set forth above. Given that the silicon-based rubber particles are identical to that utilized in the present invention, it is obvious or inherent that the silicon-based rubber particles have presently claimed properties. Given that the friction adjusting particles are identical to that utilized in the present invention, it is obvious or inherent that the friction adjusting particles have presently claimed properties.

Regarding claim 11, Dong et al. disclose the friction adjusting particles are present in an amount of from about 2 lbs to about 20 lbs per 3000 ft2 -of friction stability region (see paragraph 0018). 
Regarding claim 12, Dong et al. in view is Narisawa et al. disclose the friction material as set forth above. Dong et al. in view is Narisawa et al. do not disclose friction adjusting particles and elastomeric particles present in presently claimed weight ratio.
When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). Accordingly, the friction adjusting particles and elastomeric particles are present in presently claimed weight ratio. Alternatively, given Narisawa et al. disclose the silicone-based rubber particles improves flexibility of friction material, appearance of molded product and mechanical strength (see paragraph 0046), it would have been obvious to one of ordinary skill in the art to use silicone-based rubber particles and friction adjusting particles in ratio, including that claimed, in order to produce friction material with desired flexibility of friction material, appearance of molded product and mechanical strength.


Regarding claim 13, Dong et al. disclose the fibrillated nanofibers can be acrylic fibers (see paragraph 0015). The fibrillated nanofibers are present in an amount of from about 1 lbs to about 15 lbs per 3000 ft2 -of friction stability region (see paragraph 0018).
 
Regarding claim 14, Dong et al. disclose the friction stability region (i.e. friction generating layer) can extend from the friction interfacing surface (friction generating surface) to a depth up to about 40 % of a thickness of the friction material, wherein the  thickness is defined by the distance between friction interfacing surface and bonding surface (see paragraph 0013).
Regarding claim 15, Dong et al. in view is Narisawa et al. disclose the friction stability region comprising fibrillated nanofibers, friction adjusting particles and elastomeric particles.
While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that the additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.

Regarding claim 16, Dong et al. disclose the base fibrous material comprises base structural fibers 34 (see Figure 3 and paragraphs 0022 and 0024). The base structural fibers 34 intermingle with fibrillated nanofibers 14’ of the friction stability region 22’ (friction generating layer) (see Figure 3 and paragraph 0025). Accordingly, the base structural fibers penetrate into friction stability region.

Regarding claim 17, Dong et al. do not disclose the base fibrous material comprising elastomeric particles. Given that there is no disclosure of elastomeric particles in the base fibrous material, the base fibrous material is free of elastomeric particles. 

Regarding claim 18, Dong et al. disclose the curable resin can be phenolic resin or phenolic-based resin (see paragraph 0019). 

Regarding claim 19, Dong et al. disclose the base fibrous material 26 comprising a cured resin 18’ is bonded to substrate 24 such as clutch plate through bonding surface 32 (see Figure 3 and paragraphs 0020-0021). Accordingly, Dong et al. disclose a friction plate.
Regarding claim 20, Dong et al. in view of Narisawa et al. disclose the friction material as set forth above. Further, the Dong et al. disclose the fibrillated nanofibers comprising 

Response to Arguments
Applicant's declaration and arguments filed 03/03/2021 have been fully considered. In light of amendments, new grounds of rejections are set forth above. All arguments except as set forth below are moot.

Applicants submit declaration and argue about the unexpected results of friction material.
However the data is not persuasive given that the data is not commensurate in scope with the scope of present claims given that the examples recite specific curable resin (phenolic resin), while present claim recite any curable resin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KRUPA SHUKLA/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787